 

Exhibit 10.2

 

AMENDED AND RESTATED MORTGAGE NOTE

 

US $329,000,000.00

As of May 8, 2020

 

FOR VALUE RECEIVED, the undersigned ("Borrower") jointly and severally (if more
than one) promises to pay to the order of New York Community Bank, a New York
banking corporation, the principal sum of Three Hundred Twenty Nine Million and
00/100 Dollars (US $329,000,000.00), with interest accruing at the Interest Rate
on the unpaid principal balance from the Disbursement Date until fully paid.

 

1.     Defined Terms. In addition to defined terms found elsewhere in this Note,
as used in this Note, the following definitions shall apply:

 

Adjustable Rate Period: June 1, 2027 to and including the last day of May, 2032.

 

Amortization Period: Three Hundred Sixty (360) months.

 

Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

 

Debt Service Amounts: Amounts payable under this Note, the Security Instrument
or any other Loan Document.

 

Default Rate: A rate equal to the lesser of (a) twenty percent (20%) per annum
or (b) the maximum interest rate which may be collected from Borrower under
applicable law.

 

Disbursement Date: The date of disbursement of Loan proceeds hereunder.

 

First Payment Date: July 1, 2020.

 

Indebtedness: The principal of, interest on, and any other amounts due at any
time under this Note, the Security Instrument or any of the other Loan
Documents, including, without limitation, prepayment premiums, late charges,
default interest, legal fees and advances, plus interest thereon, to protect the
security of the Security Instrument, made under the Security Instrument or any
other Loan Document.

 

Index: The highest prime rate as published in The New York Times on each
applicable Rate Change Date. In the event the Index is no longer available, the
Lender shall compute the interest rate by application of a comparable index
selected by the Lender.

 

Initial Period: From the date hereof to and including the last day of May, 2027.

 

 
Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 1

--------------------------------------------------------------------------------

 

 

Interest Rate: From the date hereof through the end of the Initial Period, the
annual rate of Three and One Eighth percent (3.125%).

 

Thereafter, the interest rate shall be adjusted on every Rate Change Date to a
rate which is equal to the sum of the Index and the Margin and rounded up to the
next one-eighth of one percentage point (0.125%). The interest rate, as so
adjusted from time to time, is referred to as the “Adjusted Interest Rate” and,
as so calculated, shall remain in effect until the next ensuing Rate Change
Date.

 

At no time shall the interest rate pursuant to this paragraph be less than
3.125% or more than 16.00% per annum.

 

Lender: The holder of this Note.

 

Loan: The loan evidenced by this Note.

 

Loan Term: One Hundred Forty Four (144) months.

 

Margin: Two Hundred Seventy-Five (275) basis points.

 

Maturity Date: June 1, 2032, or any earlier date on which the unpaid principal
balance of this Note becomes due and payable by acceleration or otherwise.

 

Payment Change Date: The first day of the month following each Rate Change Date.

 

Property Jurisdiction: The jurisdiction in which the Land is located.

 

Rate Change Date: Every June 1st during the Adjustable Rate Period.

 

Remaining Amortization Period: As of the applicable Payment Change Date, the
original Amortization Period minus the number of scheduled monthly payments that
have elapsed since the date of this Note. In the event the fixed interest option
is elected as set forth in Schedule B to this Note, the Remaining Amortization
Period shall be the original Amortization Period minus the number of scheduled
monthly payments required during the Initial Period.

 

Security Instrument: The Consolidation, Modification and Extension Agreement,
Assignment of Leases and Rents, and Security Agreement dated as of the date of
this Note.

 

Event of Default and other capitalized terms used but not defined in this Note
(including all Schedules hereto) shall have the meanings given to such terms in
the Security Instrument or other Loan Documents.

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 2

--------------------------------------------------------------------------------

 

 

2.     Address for Payment. All payments due under this Note shall be payable at
New York Community Bank, NYCB Plaza, 102 Duffy Avenue - 3rd Floor, Hicksville,
New York 11801, or such other place as may be designated by written notice to
Borrower from or on behalf of Lender.

 

3.     Payment of Principal and Interest. Principal and interest shall be paid
as follows:

 

(a)     Short Month Interest. If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.

 

(b)     Interest Computation. Interest under this Note shall be computed on the
basis of a 360-day year consisting of twelve 30-day months.

 

(c)     Monthly Installments. During the Initial Period, consecutive monthly
installments of interest only at the Interest Rate, each in the amount of Eight
Hundred Fifty Six Thousand Seven Hundred Seventy and 83/100 Dollars
(US $856,770.83), shall be payable on the First Payment Date and on the first
day of every month thereafter to and including June 1, 2027.

 

Thereafter, during the Adjustable Rate Period, consecutive monthly installments
of principal and interest, each in the amount of the Required Monthly Payment
(defined below), shall be payable on the first day of each month beginning on
the first Payment Change Date until the entire unpaid principal balance
evidenced by this Note is fully paid. The initial Required Monthly Payment shall
be the amount required to amortize the unpaid principal balance of this Note in
equal monthly installments, including accrued interest at the then applicable
Adjusted Interest Rate, over the then Remaining Amortization Period. Thereafter,
to the extent that the Adjusted Interest Rate has changed, the Required Monthly
Payment shall change on each Payment Change Date, and shall be set to such
amount required to amortize the unpaid principal balance of the Note in equal
monthly installments, including accrued interest at the then applicable Adjusted
Interest Rate, over the then Remaining Amortization Period. The amount of all
Required Monthly Payments shall be calculated utilizing a 30/360 interest
calculation payment schedule.

 

Any remaining principal and interest, if not sooner paid, shall be due and
payable on the Maturity Date. The unpaid principal balance shall continue to
bear interest after the Maturity Date at the Default Rate until and including
the date on which the Indebtedness is paid in full.

 

(d)     Payments Before Due Date. Any regularly scheduled monthly installment of
principal and interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 3

--------------------------------------------------------------------------------

 

 

(e)     Accrued Interest. Any reference herein to "accrued interest" shall refer
to accrued interest which has not been paid and which has not become part of the
unpaid principal balance. Any amount added to principal pursuant to the Loan
Documents or otherwise due under the Loan Documents shall bear interest at the
applicable rate or rates specified in this Note (including at the Default Rate,
if in effect) and shall be payable with such interest upon demand by Lender (or
as otherwise provided for in the Loan Documents) and absent such demand (or such
other applicable Loan Document provision), as provided in this Note for the
payment of principal and interest.

 

4.     Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender's discretion. Borrower agrees that neither Lender's acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender's application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

 

5.     Security. The Indebtedness is secured, among other things, by the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender concerning the collateral for the Indebtedness.

 

6.     Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Paragraph 10, if any, and all other amounts payable under this
Note and any other Loan Document shall at once become due and payable, at the
option of Lender, without any prior notice to Borrower, unless otherwise set
forth in the Security Instrument. Lender may exercise this option to accelerate
regardless of any prior forbearance.

 

7.     Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the 15th day of each month or if any other amount payable
under this Note or under the Security Instrument or any other Loan Document
(other than the payment of the Indebtedness at the Maturity Date) is not
received by Lender within 15 days after the date such amount is due, counting
from and including the date such amount is due, Borrower shall pay to Lender,
immediately and without demand by Lender, a late charge equal to five percent
(5.00%) of such monthly installment or other amount due. Borrower acknowledges
that its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Loan and that it is extremely difficult
and impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Paragraph represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Paragraph 8, however, (i) in
the event of acceleration of payment of the entire principal balance and accrued
interest as set forth above in this Section 7, or (ii) after the Maturity Date
as set forth above, no additional late charge will be assessed provided,
further, that those late charges which had previously been assessed shall
continue to be due and payable.

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 4

--------------------------------------------------------------------------------

 

 

8.     Default Rate. The Interest Rate shall automatically convert to, accrue at
and be charged at the Default Rate on the entire Indebtedness upon the
occurrence of any of the following:

 

 

(a)

any Event of Default which continues beyond any applicable notice and cure
period;

 

 

(b)

failure to pay the unpaid principal balance, all accrued interest and all other
charges due under this Note, the Security Instrument and any other Loan Document
on the Maturity Date; or

 

 

(c)

the acceleration of the Indebtedness in accordance with Section 6 of this Note
or in accordance with any applicable provision of any Loan Document including
the Security Instrument.

 

Borrower also acknowledges that the occurrence of any of the events set forth in
sub-sections (a) through (c), above, will cause Lender to incur additional
expenses in servicing and processing the Loan, that during the occurrence of any
Event of Default, Lender will incur additional review burdens, costs and fees
related to such Event of Default and that it is extremely difficult and
impractical to determine any of those additional costs and expenses. Borrower
also acknowledges that during the occurrence of any Event of Default, Lender's
risk of nonpayment of this Note will be materially increased and Lender is
entitled to be compensated for such increased risk. Borrower agrees that the
increase in the rate of interest payable under this Note to the Default Rate
represents a fair and reasonable estimate, taking into account all circumstances
existing on the date of this Note, of the additional costs and expenses Lender
will incur by reason of the occurrence of any of the events set forth in
sub-sections (a) through (c), above, and the additional compensation Lender is
entitled to receive for the increased risks of nonpayment associated with a loan
which is in default.

 

9.     Limits on Personal Liability.

 

(a)     Except as otherwise provided in this Paragraph 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents, and Lender's only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender's exercise of its rights and remedies with respect
to the Mortgaged Property (as such term is defined in the Security Instrument)
and any other collateral held by Lender as security for the Indebtedness. This
limitation on Borrower's liability shall not limit or impair Lender's
enforcement of its rights against any guarantor or indemnitor of the
Indebtedness or any guarantor or indemnitor of any obligations of Borrower.

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 5

--------------------------------------------------------------------------------

 

 

(b)     Borrower shall be personally liable to Lender for the repayment of a
portion of the Indebtedness equal to any loss or damage actually suffered by
Lender as a result of:

 

(1)     failure of Borrower to pay to Lender upon demand after an Event of
Default, all Rents to which Lender is entitled under the Security Instrument and
the amount of all unapplied security deposits collected by Borrower from tenants
then in residence;

 

(2)     failure of Borrower to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument;

 

(3)     failure of Borrower to comply with Article 10 of the Security Instrument
relating to the delivery of books and records, statements, schedules and
reports;

 

(4)     fraud or written material misrepresentation by Borrower, any guarantor
or indemnitor of all or part of the Indebtedness or any officer, director,
partner, principal, manager, member, agent or employee of Borrower in connection
with the application for or creation of the Indebtedness or any request for any
action or consent by Lender or in connection with any Loan Document;

 

(5)     failure to apply Rents, first, to the payment of reasonable operating
expenses as they become due and payable (other than Property management fees
that are not currently payable pursuant to the terms of an Assignment of
Management Agreement or any other agreement with Lender executed in connection
with the Loan) and then to Debt Service Amounts, except that Borrower will not
be personally liable (i) to the extent that Borrower lacks the legal right to
direct the disbursement of such sums because of a bankruptcy, receivership or
similar judicial proceeding, or (ii) with respect to Rents that are distributed
if Borrower has paid all operating expenses and Debt Service Amounts as they
become due and payable;

 

(6)     failure of Borrower to comply with Article 8 of the Security Instrument
relating to Environmental Hazards;

 

(7)     fraud or intentional misrepresentation by or on behalf of any guarantor
or indemnitor of the Indebtedness;

 

(8)     misapplication or misappropriation of tenant security deposits or Rents;

 

(9)     physical waste of any or all of the Property by Borrower and/or
Guarantor;

 

(10)      removal or disposal of all or any portion of the Property other than
in accordance with the terms of the Security Instrument;

 

(11)     failure to pay the insurance premium(s) on any or all of the insurance
policies required under the Security Instrument, to the extent of gross revenues
from the Mortgaged Property in respect of the period during which said
premium(s) accrued are sufficient to pay such premiums;

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 6

--------------------------------------------------------------------------------

 

 

(12)     any fees or commissions paid by Borrower after the occurrence and
during the continuance of an Event Of Default beyond applicable notice and/or
cure periods under the Security Instrument or Loan Documents to any affiliate of
Borrower or any guarantor or indemnitor in violation of the terms of any of the
Loan Documents;

 

(13)     gross negligence, or criminal acts committed by, or otherwise allowed
to continue by Borrower or any Guarantor or Indemnitor resulting in forfeiture,
seizure or loss of any portion of the Mortgaged Property;

 

(14)     the failure by Borrower to pay any real property taxes or assessments
relating to the Mortgaged Property, to the extent of gross revenue from the
Mortgaged Property in respect of the period when such taxes or assessments
accrued;

 

(15)     any failure by Borrower to timely comply with any and all laws, rules
and regulations of any applicable governmental authority with respect to (i)
limitations on rentals which may be charged to residential tenants and/or (ii)
real estate tax benefits and/or abatements granted in connection with such
limitations on residential rents;

 

(16)     any failure to pay any mortgage tax due and payable to the City and
State of New York in connection with Substitute Mortgage (B) listed as mortgage
(k) in Exhibit A attached hereto, and any penalties and interest associated
therewith;

 

(17)     any or all claims, suits, liabilities (including strict liabilities),
actions, demands, proceedings, enforcements, obligations, debts, damages
(including punitive and consequential), fines, trials, penalties, charges,
diminution of value, injury to a person, property or natural resources, fees
(including attorney=s fees and all fees of any experts and other costs of
defense or prosecutions or otherwise related thereto), judgments, accounts,
orders, adjudications, awards, liens, injunctive relief, causes of action or
amounts paid in settlement of whatever kind or nature, arising from Substitute
Mortgage (B) listed as mortgage (k) in Exhibit A attached hereto, as spread to
the Property;

 

(18)     any failure by Borrower, and/or its agents, to comply with that certain
Order to Repair/Vacate Order #153196 issued by the New York City Department of
Housing Preservation and Development for a portion of the Property known as 1414
New York Avenue, Brooklyn, New York 11210.

 

(c)     Borrower shall become personally liable to Lender for the repayment of
all of the Indebtedness upon the occurrence of any of the following:

 

(1)     Borrower's acquisition of any property or operation of any business not
permitted by the Security Instrument;

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 7

--------------------------------------------------------------------------------

 

 

(2)     The occurrence of a Prohibited Transfer, or the occurrence of a Sale or
Encumbrance of all or any of the Property; or

 

(3)     if any Proceeding (defined below) shall be filed by, consented to, or
acquiesced in by Borrower, or if any proceeding for the dissolution or
liquidation of Borrower shall be instituted by, or implemented with respect to,
Borrower, or if a receiver, liquidator or trustee of Borrower shall be appointed
and Borrower or any affiliate or party related to Borrower shall acquiesce in,
collude in or otherwise cooperate with such appointment, or Borrower does not
file timely objection to such appointment (unless such cooperation is required
by law), or Borrower does not file timely objection to such appointment and
otherwise take such appropriate actions as would be taken by a debtor to attempt
to prevent such appointment, unless otherwise required by law, or if Borrower
shall be adjudicated a bankrupt or insolvent in an involuntary Proceeding and
Borrower or any affiliate or party related to Borrower shall acquiesce to,
collude in or otherwise cooperate with such adjudication, unless otherwise
required by law, or Borrower does not timely object to such adjudication and
otherwise take such appropriate actions as would be taken by a debtor to attempt
to prevent such adjudication. “Proceeding” means any dissolution, winding up,
liquidation, arrangement, reorganization, adjustment, protection, relief or
composition of Borrower, or its debts, whether in any bankruptcy, insolvency,
arrangement, reorganization, receivership, relief or similar proceedings or upon
an assignment for the benefit of creditors or any other marshalling of the
assets and liabilities of Borrower, or the sale of all or substantially all of
the assets of Borrower.

 

(d)     To the extent that Borrower has personal liability under this Paragraph
9, Lender may exercise its rights against Borrower personally without regard to
whether Lender has exercised any rights against the Property or any other
security, or pursued any rights against any guarantor or indemnitor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. For purposes of this Paragraph 9, the
term "Property" shall not include any funds that (1) have been applied by
Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 8

--------------------------------------------------------------------------------

 

 

10.     Voluntary and Involuntary Prepayments.

 

(a)     A prepayment premium shall be payable in connection with any prepayment
made under this Note as provided below:

 

(1)     Borrower may voluntarily prepay all (but not less than all) of the
unpaid principal balance of this Note and only if Borrower has complied with all
of the following:

 

 

(i)

Borrower must give Lender at least 30 days, but not more than 60 days, prior
written notice of Borrower's intention to make a prepayment (the "Prepayment
Notice"). The Prepayment Notice shall be given in writing (via facsimile, email,
U.S. Postal Service or overnight courier) and addressed to Lender. The
Prepayment Notice shall include, at a minimum, the Business Day upon which
Borrower intends to make the prepayment (the "Intended Prepayment Date").

 

 

(ii)

Any prepayment shall be made by paying (A) the amount of principal being
prepaid, (B) all accrued interest (calculated to the date of prepayment), (C)
all other sums due Lender at the time of such prepayment, and (D) the prepayment
premium calculated pursuant to Schedule A.

 

 

(iii)

If, for any reason, Borrower fails to prepay this Note (A) within five (5)
Business Days after the Intended Prepayment Date or (B) if the prepayment occurs
in a month other than the month stated in the original Prepayment Notice, then
Lender shall have the right, but not the obligation, to recalculate the
prepayment premium based upon the date that Borrower actually prepays this Note.
For purposes of such recalculation, such new prepayment date shall be deemed the
"Intended Prepayment Date."

 

(2)     Upon Lender's exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.

 

(3)     Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.

 

(b)     Notwithstanding the provisions of Paragraph 10(a), no prepayment premium
shall be payable with respect to any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument.

 

(c)     Schedule A is hereby incorporated by reference into this Note.

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 9

--------------------------------------------------------------------------------

 

 

(d)     Any required prepayment of less than the entire unpaid principal balance
of this Note shall not extend or postpone the due date of any subsequent monthly
installments or change the amount of such installments, unless Lender agrees
otherwise in writing.

 

(e)     Borrower recognizes that any prepayment of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender's incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender's ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth on Schedule A represents a reasonable estimate of
the damages Lender will incur because of a prepayment.

 

(f)     Borrower further acknowledges that the prepayment premium provisions of
this Note are a material part of the consideration for the Loan, and
acknowledges that the terms of this Note are in other respects more favorable to
Borrower as a result of the Borrower's voluntary agreement to the prepayment
premium provisions.

 

11.     Costs and Expenses. Borrower shall pay on demand all expenses and costs,
including fees and out-of-pocket expenses of attorneys and expert witnesses and
costs of investigation, incurred by Lender as a result of any default under this
Note or in connection with efforts to collect any amount due under this Note, or
to enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.

 

12.     Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender's right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower's obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

 

13.     Waivers. Except as otherwise provided in the Security Instrument,
presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness are
waived by Borrower and all endorsers, guarantors and indemnitors of this Note
and all other third party obligors.

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 10

--------------------------------------------------------------------------------

 

 

14.     Loan Charges. Borrower agrees to pay an effective rate of interest equal
to the sum of the Interest Rate provided for in this Note and any additional
rate of interest resulting from any other charges of interest or in the nature
of interest paid or to be paid in connection with the Loan and any other fees or
amounts to be paid by Borrower pursuant to any of the other Loan Documents.
Neither this Note nor any of the other Loan Documents shall be construed to
create a contract for the use, forbearance or detention of money requiring
payment of interest at a rate greater than the maximum interest rate permitted
to be charged under applicable law. If any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower in connection
with the Loan is interpreted so that any interest or other charge provided for
in any Loan Document, whether considered separately or together with other
charges provided for in any other Loan Document, violates that law, and Borrower
is entitled to the benefit of that law, that interest or charge is hereby
reduced to the extent necessary to eliminate that violation. The amounts, if
any, previously paid to Lender in excess of the permitted amounts shall be
applied by Lender to reduce the unpaid principal balance of this Note. For the
purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness that constitutes interest, as well as all other
charges made in connection with the Indebtedness that constitute interest, shall
be deemed to be allocated and spread ratably over the stated term of the Note.
Unless otherwise required by applicable law, such allocation and spreading shall
be effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of the Note.

 

15.     Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.

 

16.     Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of "days" means calendar days, not Business
Days.

 

17.     Governing Law. This Note shall be governed by the law of the
jurisdiction in which the Land is located.

 

18.     Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.

 

19.     Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with Section 15 of the Security Instrument.

 

20.     Consent to Jurisdiction and Venue. Borrower agrees that any controversy
arising under or in relation to this Note shall be litigated exclusively in the
Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to this Note. Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 11

--------------------------------------------------------------------------------

 

 

21.     WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

[Signature Pages Follow]

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Page 12

--------------------------------------------------------------------------------

 

 

ATTACHED SCHEDULES. The following Schedules are attached to this Note:

 

 

:          Schedule A      Prepayment Premium (required)

 

:          Schedule B      Modifications to Amended and Restated Mortgage Note

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative.

 

Renaissance Equity Holdings LLC A

 

By:     _______________________

Name:     David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC B

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC C

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC D

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC E

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 
Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Signature Page 1

--------------------------------------------------------------------------------

 

 

Renaissance Equity Holdings LLC F

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC G

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

State of New York

)

 

: ss.:

County of Kings

)

 

On the _____ day of May, 2020, before me, the undersigned, personally appeared
David Bistricer, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

____________________________

 Notary Public

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Signature Page 2

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

 

PREPAYMENT PREMIUM

 

Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:

 

●     from the date hereof through the last day of May, 2021 the prepayment
premium shall be 4%;

●     from June 1, 2021 through the last day of May, 2022 the prepayment premium
shall be 3%;

●     from June 1, 2022 through the last day of May, 2023 the prepayment premium
shall be 2%;

●     from June 1, 2023 through the last day of May, 2024 the prepayment premium
shall be 2%

●     from June 1, 2024 through the last day of May, 2025 the prepayment premium
shall be 1%;

●     from June 1, 2025 through the last day of May, 2026 the prepayment premium
shall be 1%;

●     from June 1, 2026 through the last day of March, 2027 the prepayment
premium shall be 1%;

 

Unless the Borrower elects the option to fix the interest rate pursuant to
Paragraph 1 of Schedule B, there shall be no prepayment premium for prepayment
made after the last day of March, 2027. In the event the Borrower elects the
option to fix the interest rate pursuant to Paragraph 1 of Schedule B, during
the Fixed Option Interest Rate Period, the prepayment premium is as follows:

 

●     from June 1, 2027 through the last day of May, 2028 the prepayment premium
shall be 5%;

●     from June 1, 2028 through the last day of May, 2029 the prepayment premium
shall be 4%;

●     from June 1, 2029 through the last day of May, 2030 the prepayment premium
shall be 3%;

●     from June 1, 2030 through the last day of May, 2031 the prepayment premium
shall be 2%;

●     from June 1, 2031 through the last day of March, 2032 the prepayment
premium shall be 1%;

●     there shall be no prepayment premium from April 1, 2032 through the last
day of May, 2032.

 

[Signature Pages Follow]

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Sched A. Page 1

--------------------------------------------------------------------------------

 

  

Renaissance Equity Holdings LLC A

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC B

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC C

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC D

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC E

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC F

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Sched A Signature Page 1

--------------------------------------------------------------------------------

 

 

Renaissance Equity Holdings LLC G

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Sched A Signature Page 1

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

MODIFICATIONS TO AMENDED AND RESTATED MORTGAGE NOTE

 

The Amended and Restated Mortgage Note dated as of the 8th day of May, 2020, in
the original principal amount of $329,000,000.00 issued by Renaissance Equity
Holdings LLC A, Renaissance Equity Holdings LLC B, Renaissance Equity Holdings
LLC C, Renaissance Equity Holdings LLC D, Renaissance Equity Holdings LLC E,
Renaissance Equity Holdings LLC F, and Renaissance Equity Holdings LLC G and
payable to the order of New York Community Bank is hereby amended as follows:

 

1.     Subject to the terms and conditions hereinafter set forth, Borrower, at
its option, may elect, in lieu of the adjustable rate of interest as set forth
in the Note, to fix the interest rate for the five (5) years following the
Initial Period (the “Fixed Option Interest Rate Period”) at a rate equal to the
sum of the FHLBNY Index (defined below) and the Spread (defined Below) rounded
up to the next one-eighth of one percentage point (0.125%). The “FHLBNY Index”
is the Five (5) Year Fixed Rate Advance of the Federal Home Loan Bank of New
York in effect as of the first business day of the month which is three (3)
months prior to the initial Rate Change Date. The “Spread” is 300 basis points.
In the event the FHLBNY Index is not available, the Lender may substitute the
FHLBNY Index with a comparable index. In no event will the interest rate be
fixed lower than 3.125%. The interest rate during the Fixed Option Interest Rate
Period as so calculated is called the “Fixed Option Interest Rate”.

 

The exercise of this option is contingent upon Borrower meeting the following
precedent conditions:

 

(a)     Borrower is not in default of the terms and conditions of the Note,
Security Instrument or any other Loan Documents during the Initial Period
(including, but not limited to, the obligations to make timely monthly payments)
beyond the expiration of all applicable notice, grace and cure periods;

 

(b)     Borrower gives written notice to Lender of its election to exercise this
option at least thirty (30) days (but no more than one hundred twenty (120)
days) prior to the end of the Initial Period;

 

(c)     Borrower must pay Lender an amount equal to one (1%) percent of the
outstanding principal balance as of the time of its election to exercise this
option.

 

If the Borrower so elects the fixed interest rate option, then:

 

 

i.

The prepayment premium during the Fixed Option Interest Rate Period shall be as
set forth in Schedule A of this Note; and

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Sched B Page 1

--------------------------------------------------------------------------------

 

 

 

ii.

The Borrower shall make consecutive and equal monthly installments of principal
and interest on the first day of each month beginning on the first day of the
month following the commencement of the Fixed Option Interest Rate Period and on
the first day of each and every month thereafter through and including the month
prior to the Maturity Date. The said monthly payments during this period shall
be in an amount required to amortize the unpaid principal balance of this Note
in equal monthly installments, including accrued interest at the then applicable
Fixed Option Interest Rate, over the then Remaining Amortization Period. The
amount of such monthly payments shall be calculated utilizing a 30/360 interest
calculation payment schedule. Any remaining principal and interest and all other
charges, if not sooner paid, shall be due and payable on the Maturity Date. The
unpaid principal balance shall continue to bear interest after the Maturity Date
at the Default Rate until and including the date on which the Indebtedness is
paid in full.

 

2.     The following paragraph is added:

 

"22.     Amended and Restated Note. This Note consolidates, amends and restates
in their entirety the terms and provisions of those certain promissory notes
secured by those certain mortgages as more fully described on Exhibit A attached
hereto (said promissory notes being hereinafter collectively referred to as the
"Existing Notes") so that this Note shall hereafter constitute evidence of but
one debt in the principal amount of Three Hundred Twenty Nine Million and 00/100
Dollars (US $329,000,000.00). The conditions contained in this Note shall
supersede and control the terms, covenants, agreements, rights, obligations and
conditions of the Existing Notes (it being agreed that the modification of the
Existing Notes shall not impair the debt evidenced by each of the Existing
Notes). This Note does not create new or additional indebtedness but evidences
the same indebtedness evidenced by the Existing Notes and secured by the
Mortgage."

 

[Signature Page Follows]

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Sched B Page 2

--------------------------------------------------------------------------------

 

 

Renaissance Equity Holdings LLC A

 

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC B

 

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC C

 

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC D

 

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC E

 

 

By:     _______________________

Name:    David Bistricer

Title:      Manager

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098

Sched B Signature Page 1

--------------------------------------------------------------------------------

 

 

Renaissance Equity Holdings LLC F

 

 

By:     _______________________

Name:     David Bistricer

Title:      Manager

 

 

Renaissance Equity Holdings LLC G

 

 

By:     _______________________

Name:     David Bistricer

Title:      Manager

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Sched B Signature Page 2

--------------------------------------------------------------------------------

 

 

Exhibit A

 

(a)     Mortgage dated October 7, 2005, made by Renaissance Equity Holdings LLC
A to New York Community Bank, in the principal amount of $8,400,000.00, recorded
in the Office of the Register of the County of Kings (“Register’s Office”) on
November 1, 2005 as CRFN 2005000609332 (upon which a mortgage tax of
$___________ was paid);

 

which said Mortgage (a), above described, was thereafter duly modified by the
terms of a Note and Mortgage Modification Agreement dated as of December 1, 2009
and recorded in said Register’s Office on March 29, 2010 as CRFN 2010000105029;

 

(b)     Substitute Mortgage dated October 7, 2005, made by Renaissance Equity
Holdings LLC B to New York Community Bank, in the principal amount of
$14,830,000.00, recorded in said Register’s Office on November 4, 2005 as CRFN
2005000619203 (upon which a mortgage tax of $0 was paid);

 

which said Substitute Mortgage (b), above described, is derived from that
certain Mortgage Modification and Severance Agreement made by Renaissance Equity
Holdings LLC B, Renaissance Equity Holdings LLC D and Renaissance Equity
Holdings LLC E to New York Community Bank dated October 7, 2005, and recorded in
said Register’s Office on November 1, 2005 as CRFN 2005000609346;

 

(c)     Gap Mortgage dated October 7, 2005, made by Renaissance Equity Holdings
LLC B to New York Community Bank, in the principal amount of $1,070,000.00,
recorded in said Register’s Office on November 4, 2005 as CRFN 2005000619204
(upon which a mortgage tax of $___________ was paid);

 

which said two (2) Mortgages (b) and (c), above described, were thereafter duly
consolidated into one joint lien and first mortgage in the principal sum of
$15,900,000.00 and interest, by the terms of a Consolidation, Modification and
Extension Agreement dated October 7, 2005 between New York Community Bank and
Renaissance Equity Holdings LLC B, and duly recorded in said Register’s Office
on November 4, 2005 as CRFN 2005000619205;

 

which said two (2) Mortgages (b) and (c), above described, as consolidated were
thereafter duly modified by the terms of a Note and Mortgage Modification
Agreement dated as of December 1, 2009 and recorded in said Register’s Office on
March 29, 2010 as CRFN 2010000105030;

 

(d)     Mortgage dated October 7, 2005, made by Renaissance Equity Holdings LLC
C to New York Community Bank, in the principal amount of $25,340,000.00,
recorded in said Register’s Office on November 4, 2005 as CRFN 2005000619278
(upon which a mortgage tax of $___________ was paid);

 

which said Mortgage (d), above described, was thereafter duly modified by the
terms of a Note and Mortgage Modification Agreement dated as of December 1, 2009
and recorded in said Register’s Office on March 29, 2010 as CRFN 2010000105031;

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Exhibit A Page 1

--------------------------------------------------------------------------------

 

 

(e)     Substitute Mortgage dated October 7, 2005, made by Renaissance Equity
Holdings LLC D to New York Community Bank, in the principal amount of
$24,590,000.00, recorded in said Register’s Office on November 4, 2005 as CRFN
2005000619221 (upon which a mortgage tax of $0 was paid);


which said Substitute Mortgage (e), above described, is derived from that
certain Mortgage Modification and Severance Agreement made by Renaissance Equity
Holdings LLC B, Renaissance Equity Holdings LLC D and Renaissance Equity
Holdings LLC E to New York Community Bank dated October 7, 2005, and recorded in
said Register’s Office on November 1, 2005 as CRFN 2005000609346;

 

which said Substitute Mortgage (e), above described, were thereafter duly
modified and extended by the terms of a Modification and Extension Agreement
dated October 7, 2005 between New York Community Bank and Renaissance Equity
Holdings LLC D, and duly recorded in said Register’s Office on November 4, 2005
as CRFN 2005000619222;

 

which said Substitute Mortgage (e), above described, was thereafter duly
modified by the terms of a Note and Mortgage Modification Agreement dated as of
December 1, 2009 and recorded in said Register’s Office on March 29, 2010 as
CRFN 2010000105032;

 

(f)     Substitute Mortgage dated October 7, 2005, made by Renaissance Equity
Holdings LLC E to New York Community Bank, in the principal amount of
$20,580,000.00, recorded in said Register’s Office on November 7, 2005 as CRFN
2005000622120 (upon which a mortgage tax of $0 was paid);

 

which said Substitute Mortgage (f), above described, was thereafter duly
modified and extended by the terms of a Modification and Extension Agreement
dated October 7, 2005 between New York Community Bank and Renaissance Equity
Holdings LLC D, and duly recorded in said Register’s Office on November 4, 2005
as CRFN 2005000619222;

 

which said Substitute Mortgage (f), above described, was thereafter duly
modified and extended by the terms of a Modification and Extension Agreement
dated October 7, 2005 between New York Community Bank and Renaissance Equity
Holdings LLC E, and duly recorded in said Register’s Office on November 7, 2005
as CRFN 2005000622121;

 

which said Substitute Mortgage (f), above described, was thereafter duly
modified by the terms of a Note and Mortgage Modification Agreement dated as of
December 1, 2009 and recorded in said Register’s Office on March 29, 2010 as
CRFN 2010000105033;

 

(g)     Mortgage dated October 7, 2005, made by Renaissance Equity Holdings LLC
F to New York Community Bank, in the principal amount of $19,430,000.00,
recorded in said Register’s Office on November 4, 2005 as CRFN 2005000619303
(upon which a mortgage tax of $___________ was paid);

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Exhibit A Page 2

--------------------------------------------------------------------------------

 

 

which said Mortgage (g), above described, was thereafter duly modified by the
terms of a Note and Mortgage Modification Agreement dated as of December 1, 2009
and recorded in said Register’s Office on March 29, 2010 as CRFN 2010000105034;

 

(h)     Mortgage dated October 7, 2005, made by Renaissance Equity Holdings LLC
G to New York Community Bank, in the principal amount of $5,760,000.00, recorded
in said Register’s Office on November 7, 2005 as CRFN 2005000622116 (upon which
a mortgage tax of $___________ was paid);

 

which said Mortgage (h), above described, was thereafter duly modified by the
terms of a Note and Mortgage Modification Agreement dated as of December 1, 2009
and recorded in said Register’s Office on March 29, 2010 as CRFN 2010000105035;

 

(i)     Mortgage dated September 24, 2012, made by Renaissance Equity Holdings
LLC A, Renaissance Equity Holdings LLC B, Renaissance Equity Holdings LLC C,
Renaissance Equity Holdings LLC D, Renaissance Equity Holdings LLC E,
Renaissance Equity Holdings LLC F and Renaissance Equity Holdings LLC G to New
York Community Bank, in the principal amount of $30,325,674.42, and duly
recorded in said Register’s Office on October 19, 2012 as CRFN 2012000414206
(upon which a mortgage tax of $849,119.61 was paid);

 

which said Mortgages (a) through (i), above described, were thereafter duly
consolidated into one joint lien and first mortgage in the principal sum of
$150,000,000.00, and interest by the terms of a Consolidation, Modification and
Extension Agreement dated September 24, 2012, made between Renaissance Equity
Holdings LLC A, Renaissance Equity Holdings LLC B, Renaissance Equity Holdings
LLC C, Renaissance Equity Holdings LLC D, Renaissance Equity Holdings LLC E,
Renaissance Equity Holdings LLC F and Renaissance Equity Holdings LLC G, and New
York Community Bank, and duly recorded in said Register’s Office on October 19,
2012 as CRFN 2012000414207;

 

(j)     Mortgage dated October 31, 2014, made by Renaissance Equity Holdings LLC
A, Renaissance Equity Holdings LLC B, Renaissance Equity Holdings LLC C,
Renaissance Equity Holdings LLC D, Renaissance Equity Holdings LLC E,
Renaissance Equity Holdings LLC F and Renaissance Equity Holdings LLC G to New
York Community Bank in the principal sum of $20,000,000.00, and interest, and
duly recorded in said Register’s Office on November 13, 2014 as CRFN
2014000376339 (upon which a mortgage tax of $560,000.00 was paid);

 

(k)     Substitute Mortgage B dated as of February 21, 2018, made by 50 Murray
Street Acquisition LLC to Deutsche Bank AG, New York Branch, in the principal
sum of $78,000,000.00, and interest, and duly recorded in said Register’s Office
on February 28, 2018 as CRFN 2018000069983 (upon which no mortgage tax was
paid);

 

 

[which Substitute Mortgage B described above as mortgage (k), was derived from
that certain Mortgage Splitter and Note Severance Agreement dated as of February
21, 2018, between 50 Murray Street Acquisition LLC and Deutsche Bank AG, New
York Branch, recorded in said Register’s Office on February 28, 2020 in CRFN
#2018000069981, which split certain consolidated mortgages encumbering 53 Park
Place and 50 Murray Street a/k/a 110-120 Church Street, New York, New York, also
known as Block: 126, Lots: 13 and 27, in the County of New York, upon which all
mortgage tax had been paid, and as more particularly set forth therein]

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Exhibit A Page 3

--------------------------------------------------------------------------------

 

 

which said mortgage (k), above described, was thereafter duly assigned by
Deutsche Bank AG, New York Branch, to New York Community Bank, by instrument of
assignment dated as of February 21, 2018, and duly recorded in said Register’s
Office on February 28, 2018 as CRFN 2018000069984; which assignment was
corrected by assignment recorded on March 9, 2018 as CRFN 2018000082001;

 

which said mortgage (k), above described, was thereafter modified to (i) spread
the lien of said mortgage (k) to encumber the Property as more particularly
described in the Security Instrument, and (ii) release the property known as 53
Park Place and 50 Murray Street a/k/a 110-120 Church Street, New York, New York,
also known as Block: 126, Lots: 13 and 27, in the County of New York, from the
lien of said mortgage (k), by the terms of a Mortgage, Spreader, Modification
and Release Agreement, dated as of February 21, 2018, between Renaissance Equity
Holdings LLC A, Renaissance Equity Holdings LLC B, Renaissance Equity Holdings
LLC C, Renaissance Equity Holdings LLC D, Renaissance Equity Holdings LLC E,
Renaissance Equity Holdings LLC F and Renaissance Equity Holdings LLC G, 50
Murray Street Acquisition LLC, and New York Community Bank, and duly recorded in
said Register’s Office on February 28, 2018 as CRFN 2018000069989;

 

(l)      Mortgage dated as of February 21, 2018, made by Renaissance Equity
Holdings LLC A, Renaissance Equity Holdings LLC B, Renaissance Equity Holdings
LLC C, Renaissance Equity Holdings LLC D, Renaissance Equity Holdings LLC E,
Renaissance Equity Holdings LLC F and Renaissance Equity Holdings LLC G to New
York Community Bank in the principal sum of $283,336.96, and duly recorded in
said Register’s Office on February 28, 2018 as CRFN 2018000069990 (upon which a
mortgage tax of $5,807.65 was paid);

 

which said Mortgages (a) through (l), above described, were thereafter duly
consolidated into one joint lien and first mortgage in the principal sum of
$246,000,000.00, and interest by the terms of a Consolidation, Modification and
Extension Agreement dated as of February 21, 2018, made between Renaissance
Equity Holdings LLC A, Renaissance Equity Holdings LLC B, Renaissance Equity
Holdings LLC C, Renaissance Equity Holdings LLC D, Renaissance Equity Holdings
LLC E, Renaissance Equity Holdings LLC F and Renaissance Equity Holdings LLC G,
and New York Community Bank, and duly recorded in said Register’s Office on
February 28, 2018 as CRFN 2018000069991;

 

upon which said mortgages (a) through (l), above described, there now remains an
unpaid principal balance of $246,000,000.00, and interest;

 

(m)      Mortgage dated as of May 8, 2020, made by Renaissance Equity Holdings
LLC A, Renaissance Equity Holdings LLC B, Renaissance Equity Holdings LLC C,
Renaissance Equity Holdings LLC D, Renaissance Equity Holdings LLC E,
Renaissance Equity Holdings LLC F and Renaissance Equity Holdings LLC G to New
York Community Bank in the principal sum of $83,000,000.00, and intended to be
recorded in said Register’s Office (upon which a mortgage tax of
$________________ was paid).

 

 

Amended and Restated Mortgage Note
Loan Number: 111000347 File No.: 123-34098
Exhibit A Page 4